DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 01/21/2021 was reviewed and the listed references were noted.

Drawings
The 10 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-32 are pending.  Claim 33 is canceled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 14-23, 25-27, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (“Ray-tracing Optical Modeling of Negative Dysphotopsia” - IDS).

Consider Claim 1, Hong discloses “A computer-implemented method, comprising: constructing a non-sequential (NSC) ray-tracing model of an eye with an ophthalmic lens” (Hong, Page 1, right column, first paragraph under subsection 2.1); “modelling a light source and a detector, wherein the detector is configured to mimic a retina of the eye” (Hong, Page 2, left column, second paragraph, where the detector and the light source are disclosed); “for each of a plurality of pupil sizes, computing irradiance data using the light source, the NSC ray-tracing model, and the detector” (Hong, Page 2, left column, second paragraph, where the detector and the light source are disclosed); “and evaluating negative dysphotopsia (ND) by analyzing the respective irradiance data for each of the pupil sizes” (Hong, Page 2, right column, fifth paragraph, where gap identification is disclosed to manifest themselves as an ND clinically).  

Consider Claim 2, Hong discloses “The computer-implemented method of claim 1, wherein analyzing the respective irradiance data for each of the pupil sizes comprises determining a retinal illumination gap between light refracted by the ophthalmic lens and light refracted only by a cornea of the eye” (Hong, Page 2, right column, fifth paragraph, the disclosed gaps between the primary image, multiple reflections and direct light were identified that could  manifest themselves as an ND clinically).

Consider Claim 3, Hong discloses “The computer-implemented method of any one of claim 1 or 2, wherein the respective irradiance data in the temporal visual field is analyzed” (Hong, Page 2, left column, second paragraph, the disclosed temporal incident light).

Consider Claims 4 and 5, Hong discloses “The computer-implemented method of any one of claims 1-3, wherein the irradiance data is at least one of an irradiance map or a cross-sectional irradiance profile” and “The computer-implemented method of claim 4, wherein the irradiance data is a cross-sectional irradiance profile, the method further comprising deriving at least one of ND angular location, ND angular width, local contrast, or local area of reciprocal irradiance using the cross-sectional irradiance profile” (Hong, Page 2, Fig. 2, the intensity plot).

Consider Claims 7 and 8, Hong discloses “The computer-implemented method of any one of claims 1-6, wherein the ophthalmic lens is modeled as a three-dimensional (3D) object” and “The computer-implemented method of claim 7, further comprising generating a 3D model of the ophthalmic lens” (Hong, Page 2, Fig. 1, the 3D lens model).

Consider Claim 14, Hong discloses “The computer-implemented method of any one of claims 1-13, further comprising: constructing a respective NSC ray-tracing model of the eye with each of a plurality of ophthalmic lenses, wherein each of the ophthalmic lenses is configured for a different degree of edge scattering; and for each of the pupil sizes, computing irradiance data using the light source, the respective NSC ray-tracing models, and the detector” (Hong, Page 4, right column, subsection 3.3, where piggyback IOL and reverse-optic-capture situations are disclosed).

Consider Claim 15, Hong discloses “The computer-implemented method of claim 14, further comprising selecting an ophthalmic lens design that reduces ND from the plurality of ophthalmic lenses” (Hong, Page 6, right column, second paragraph, the disclosed IOL designs to reduce ND).

Consider Claim 16, Hong discloses “The computer-implemented method of any one of claims 1-15, further comprising: constructing a respective NSC ray-tracing model of the eye with each of a plurality of ophthalmic lenses, wherein each of the ophthalmic lenses has a different edge thickness; and for each of the pupil sizes, computing irradiance data using the light source, the respective NSC ray-tracing models, and the detector” (Hong, Page 2, right column, second paragraph, where two pupil sizes are disclosed to be used and Page 4, right column, last paragraph where different IOLs are used).

Consider Claim 17, Hong discloses “The computer-implemented method of claim 16, further comprising selecting an ophthalmic lens design that reduces ND from the plurality of ophthalmic lenses” (Hong, Page 6, right column, second paragraph, the disclosed IOL designs to reduce ND).

Consider Claim 18, Hong discloses “The computer-implemented method of any one of claims 1-17, wherein the ophthalmic lens is an intraocular lens (IOL)” (Hong, Page 1, right column, last paragraph where IOL is disclosed).

Consider Claim 19, Hong discloses “A method for manufacturing an ophthalmic lens evaluated according to the method of any one of claims 1-18” (Hong, Page 1, right column, last paragraph where IOL is disclosed).

Consider Claim 20, Hong discloses “A method for creating a physical eye model including an ophthalmic lens evaluated according to the method of any one of claims 1-19” ((Hong, Page 1, right column, first paragraph under subsection 2.1).

Consider Claim 21, Hong discloses “The method of claim 20, wherein the physical eye model further includes at least one of a cornea, a pupil, a holder for the ophthalmic lens, a light source, or an electronic light sensor” (Hong, Page 2, left column, second paragraph, where the detector and the light source are disclosed).

Consider Claim 22, Hong discloses “The method of claim 21, wherein a characteristic of at least one of the cornea, the pupil, or the ophthalmic lens resembles an optical characteristic of the NSC ray- tracing model” (Hong, Page 1, right column, first paragraph under subsection 2.1, the disclosed ophthalmic lens IOL).

Consider Claim 23, Hong discloses “The method of claim 21 or 22, wherein a characteristic of at least one of the light source or the electronic light sensor resembles an optical characteristic of the modeled light source or the modeled detector, respectively” (Hong, Page 2, left column, second paragraph, where the detector and the light source are disclosed).

Consider Claim 25, Hong discloses “A computer-implemented method for reducing the detectability of negative dysphotopsia (ND), comprising: constructing a respective NSC ray-tracing model of the eye with an ophthalmic lens for each of a plurality of different ophthalmic lens edge designs” (Hong, Page 1, right column, first paragraph under subsection 2.1, the disclosed pseudo phakic eye, the IOL optics); “modelling a light source and a detector, wherein the detector is configured to mimic a retina of the eye” (Hong, Page 2, left column, second paragraph, where the detector and the light source are disclosed); for each of a plurality of pupil sizes, computing irradiance data using the light source, the respective NSC ray-tracing models, and the detector (Hong, Page 2, left column, second paragraph, where the detector and the light source are disclosed); evaluating ND by analyzing the respective irradiance data for each of the pupil sizes; and selecting one of the different ophthalmic lens edge designs to reduce ND” (Hong, Page 6, right column, the listed factors starting at the second paragraph).

Consider Claim 26, Hong discloses “The computer-implemented method of claim 25, wherein the one of the different ophthalmic lens edge designs reduces a retinal illumination gap between light refracted by the ophthalmic lens and light refracted only by a cornea of the eye” (Hong, Page 6, right column, last paragraph.  Also, see Hong, Page 2, right column, fifth paragraph, the disclosed gaps between the primary image, multiple reflections and direct light were identified that could  manifest themselves as an ND clinically).

Consider Claim 27, Hong discloses “The computer-implemented method of claim 26, wherein the one of the different ophthalmic lens edge designs minimizes the retinal illumination gap between light refracted by the ophthalmic lens and light refracted only by a cornea of the eye” (Hong, Page 2, right column, Section 3, second paragraph where gaps are disclosed and Page 6, right column, where lens design is disclosed to reduce ND).

Claim 32 recites a system with elements corresponding to the steps recited in method Claim 1.  Therefore, the recited elements of system Claim 32 are mapped to the proposed Hong reference in the same manner as the corresponding steps in method Claim 1.  In addition, Hong provided simulation, modeling, and graphing the results throughout its study which require use of a computer with a processor and a memory (Hong, Page 2, right column, third paragraph where computational turnaround is disclosed, which implies use of a computer in Hong’s study).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (“Ray-tracing Optical Modeling of Negative Dysphotopsia” - IDS) in view of Simpson et al. (US 2008/0269886).

	Consider Claim 10, Hong does not explicitly disclose use of light source that is a wide angle high divergence light source.  However, in an analogous field of endeavor, Simpson discloses light ray incident at large angles (Simpson, Paragraph [0056]).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Hong with teachings of Simpson to use a wide-angle light source.  One of ordinary skill in the art would be motivated to combine Hong and Simpson in order to create shadows that are perceived for large objects as opposed to a point source (Simpson, Paragraph [0056]).  Therefore, it would have been obvious to combine Hong and Simpson to obtain the invention of Claim 10.
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (“Ray-tracing Optical Modeling of Negative Dysphotopsia” - IDS) in view of Marmo et al. (US 2006/0241751).

	Consider Claim 28, Hong does not explicitly disclose “optimizing the ophthalmic lens edge design for a given optics diameter”.  However, in an analogous field of endeavor, Marmo discloses producing lenses with variety of optics zone diameter (Marmo, Abstract and Claim 20).

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Hong with teachings of Marmo to optimize lend design.  One of ordinary skill in the art would be motivated to combine Hong and Marmo in order to create a lens that has maximum reduction of ND.  Therefore, it would have been obvious to combine Hong and Marmo to obtain the invention of Claim 28.

Consider Claim 29, the combination of Hong and Marmo discloses “The computer-implemented method of any one of claims 25-28, further comprising optimizing the ophthalmic lens edge design for a given ophthalmic lens material” (Marmo, Abstract and Claim 20).  The proposed combination as well as the motivation for combining the Shimizu and Kim references presented in the rejection of Claim 28, apply to Claim 29 and are incorporated herein by reference.  Thus, the method recited in Claim 29 is met by Hong and Marmo.

Consider Claim 30, the combination of Hong and Marmo discloses “The computer-implemented method of any one of claims 25-29, wherein the different ophthalmic lens edge designs comprise different Lambertian scattering coefficients” (Hong, Page 2, right column, first paragraph, the disclosed Lambertian scattering).

Consider Claim 31, the combination of Hong and Marmo discloses “The computer-implemented method of any one of claims 25-30, wherein the different ophthalmic lens edge designs comprise different edge thicknesses” (Marmo, Abstract and Claim 20).  The proposed combination as well as the motivation for combining the Shimizu and Kim references presented in the rejection of Claim 28, apply to Claim 31 and are incorporated herein by reference.  Thus, the method recited in Claim 31 is met by Hong and Marmo.


Allowable Subject Matter
Claims 6, 9, 11-13, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: for example: consider Claim 6, none of the cited prior art references, alone or in combination, provides a motivation to teach the processor “constructing a sequential ray-tracing model of the eye using biometrical patient data.”  Or consider Claim 9, none of the cited prior art references, alone or in combination, provides a motivation to teach the processor “adjusting the position or orientation of the 3D object within the eye.”  

It should be noted that Applicant has used claims that have multi-dependencies.  Therefore, if a rejected claim is also dependent on the claims that are listed herein as having allowable subject matter, the rejected claim may be modified to be only dependent from the listed objected-to-claims before rewritten in independent form to become allowable.   

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662